     Case 3:21-cv-01275-S Document 1-1 Filed 06/03/21              Page 1 of 14 PageID 5



                        UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

TORI GANDIA                                      §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §            CIVIL ACTION NO. 3:21-cv-1275
                                                 §
USAC AIRWAYS 693, LLC,                           §
                                                 §
        Defendant.                               §


 DEFENDANT USAC AIRWAYS 693, LLC’S INDEX OF DOCUMENTS FILED WITH
                            REMOVAL


Exhibit A       -    Index of Documents

Exhibit B       -    State Court Docket Sheet.

Exhibit C       -    Plaintiff’s Original Petition

Exhibit D       -    Civil Cover Sheet for Dallas County

Exhibit E       -    Letter to request citation for service




                                                                            Exhibit    exhibitsticker.com




                                                                               A




DEFENDANT USAC AIRWAYS 693, LLC’S NOTICE OF REMOVAL                                   Page 1
                                                                                      APP 1
6/2/2021                                                                   Details
               Case 3:21-cv-01275-S Document 1-1 Filed 06/03/21                      Page 2 of 14 PageID 6


                                                                                                          Exhibit




                                                                                                                    exhibitsticker.com
            Case Information                                                                                B

            DC-21-04886 | TORI GANDIA vs. USAC AIRWAYS 693, LLC

            Case Number                             Court                            Judicial Officer
            DC-21-04886                             298th District Court             TOBOLOWSKY, EMILY
            File Date                               Case Type                        Case Status
            04/19/2021                              EMPLOYMENT                       OPEN




            Party

            PLAINTIFF                                                                Active Attorneys 
            GANDIA, TORI                                                             Lead Attorney
                                                                                     CROUCH, JOHN HENRY
                                                                                     Retained




            DEFENDANT
            USAC AIRWAYS 693, LLC

            Address
            THROUGH SECRETARY OF STATE
            3405 AIRPORT RD. SUITE 207 HANGER B
            ALLENTOWN PA 18109




            Events and Hearings


                                                                                                                APP 2
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                                                  1/3
6/2/2021                                                                  Details
               Case 3:21-cv-01275-S Document 1-1 Filed 06/03/21                       Page 3 of 14 PageID 7
               04/19/2021 NEW CASE FILED (OCA) - CIVIL


               04/19/2021 ORIGINAL PETITION 


               ORIGINAL PETITION


               04/19/2021 CASE FILING COVER SHEET 


               COVER SHEET


               04/27/2021 REQUEST FOR SERVICE 


               CORRESPONDENCE LETTER


               04/27/2021 ISSUE CITATION COMM OF INS OR SOS


               05/05/2021 CITATION SOS/COI/COH/HAG 


               Unserved

               Anticipated Server
               ESERVE

               Anticipated Method
               Comment
               USAC AIRWAYS 693, LLC




            Financial

            GANDIA, TORI
                   Total Financial Assessment                                                         $304.00
                   Total Payments and Credits                                                         $304.00


              4/21/2021      Transaction Assessment                                                  $292.00

              4/21/2021      CREDIT CARD - TEXFILE            Receipt # 24499-2021-     GANDIA,     ($292.00)
                             (DC)                             DCLK                      TORI

              4/29/2021      Transaction Assessment                                                   $12.00

              4/29/2021      CREDIT CARD - TEXFILE            Receipt # 26630-2021-     GANDIA,      ($12.00)
                             (DC)                             DCLK                      TORI


                                                                                                        APP 3
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                         2/3
6/2/2021                                                                  Details
               Case 3:21-cv-01275-S Document 1-1 Filed 06/03/21                     Page 4 of 14 PageID 8




            Documents


               COVER SHEET
               ORIGINAL PETITION

               CORRESPONDENCE LETTER




                                                                                                      APP 4
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                       3/3
                                                                                                                       FILED
                                                                                                            4/19/2021 1:38 PM
                                                                                                               FELICIA PITRE
      Case 3:21-cv-01275-S Document 1-1 Filed 06/03/21                  Page 5 of 14 PageID 9               DISTRICT CLERK
                                                                                                        DALLAS CO., TEXAS
                                                                                                         Alicia Mata DEPUTY

                                                  DC-21 -04886
                                          NO.

                                                                                                        Exhibit




                                                                                                                          exhibitsticker.com
TORI GANDIA,                                         §     IN THE DISTRICT COURT

         Plaintiff,                                  g                                                        C

vs.                                                  g     OF DALLAS COUNTY, TEXAS
USAC AIRWAYS 693, LLC,                               g

         Defendant.                                  229% JUDICIAL DISTRICT

                                PLAINTIFF’S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

         Now comes Plaintiff, Tori Gandia (“Gandia” or “P1aintiff”) and ﬁles this her Original

Petition against USAC Airways 693       LLC, a.k.a. Discovery Jets (“Discovery Jets” or

“Defendant”) and in support thereof would show the Court as follows:

                                                     I.

                                             Introduction

         1.01     Plaintiff would show the Court that Defendant wrongﬁllly terminated her

employment. This termination was done in Violation of the Texas Labor Code due to gender

discrimination and in retaliation for a report of sexual harassment, as well as for making a safety

complaint (which is being brought before OSHA).

                  1.02     Pursuant to Rule 47   of the Texas Rules of Civil Procedure, Plaintiff seeks

monetary relief over $200,000 but not more than $1,000,000.

                                                     II.




        2.01      Gandia is an individual currently residing in the State of Texas.       She may be

contacted through the undersigned counsel. The last three digits of Plaintiff s social security number

Plaintiff’s Original Petition                                                                    Page   1


                                                                                               APP 5
     Case 3:21-cv-01275-S Document 1-1 Filed 06/03/21                  Page 6 of 14 PageID 10



are 6697.

         2.02       Defendant, USAC Airways 693,       LLC d.b.a. Discovery Jets (“Discovery Jets”), is

a Pennsylvania corporation with its principal place of business located at 3405 Airport Rd Suite 207

—
    Hanger B, Allentown, PA 18109. Claimant was based at a facility at 5900 NW24th Way, Hanger

8, Fort Lauderdale,     FL 33309, but performed assignments covering many states, including Texas

where she resides. Respondent has Texas clients, and provided air services within the State of

Texas. Such defendant has done business in the State of Texas by virtue of recruiting a Texas

resident, directly or through an intermediary located in this state, for employment inside or outside

this state, and by contracting with a Texas resident for performance of a contract to be performed in

part in this state. Tex. Civ. Prac.   & Rem. Code §17.042. By virtue of such activity and the conduct

more particularly described herein, such defendant is deemed to have appointed the Secretary        of

State of Texas as its agent for service of process. Defendant may therefore be served by delivering

duplicate copies of the citation and petition herein to the Secretary of State as agent for such

defendant. Such process may be forwarded by the Secretary of State by registered or certiﬁed mail

to the address given above for the home ofﬁce.

                                                    III.

                                         Jurisdiction and Venue

         3.01     This Court has jurisdiction because the amount in controversy exceeds the

jurisdictional minimum for this Court.

         3.02     Venue is proper in Dallas County, Texas by virtue of the fact that all or part of the

cause of action accrued in Dallas County. Tex. Civ. Prac.      & Rem. Code §15.002.




Plaintiff's Original Petition                                                                    Page 2

                                                                                               APP 6
   Case 3:21-cv-01275-S Document 1-1 Filed 06/03/21                     Page 7 of 14 PageID 11



                                                   IV.

                                          Reguest for Disclosure

        4.01      Pursuant to Rule 194, you are requested to disclose within ﬁfty (50) days of service of

this Petition and Request for Disclosure the information or material described in Rule 194(a)-(l) of

the Texas Rules     of Civil Procedure.

                                                    V.

                                           Factual Background

         5.01     Complainant was hired by USAC Airways 693 d.b.a. Discovery Jets, a private aircraft

rental and management company, in approximately Oct. 2019. Complainant was hired to work as a

ﬁrst ofﬁcer pilot and/or co-pilot on an executive Citation X jet based out of Fort Lauderdale, Florida

with clients located across the country including in Dallas and Houston, Texas.

         5.02 Complainant began working under Bradley Wemke after his promotion to Captain in

approximately March of 2020. In this new position, Capt. Wemke started engaging in sexually

harassing behavior directed towards complainant which was reported on multiple occasions to the

Director of Operations and the Chief Pilot.       For example, Wemke would tell Claimant how “he

knew we would be together one day,” and would hit her rear end when she leaned over in the

cockpit. On another occasion, Claimant was cleaning the back of the airplane when Wemke blocked

the only exit, and demanded a kiss before she could pass. On a separate occasion, Wemke stopped

her in the aisle of the airplane, grabbed her arm and made her touch his private parts. Claimant

rebuffed Wemke’s advances, but that only caused him to become belligerent and verbally

demeaning. He would say things such as “You are an idiot and know nothing,” and “You will only

speak when I say so in the middle of a ﬂigh .”

         5.03     Claimant had reason to be concerned for her personal safety. Wemke had a criminal



Plaintiff's Original Petition                                                                     Page 3

                                                                                                 APP 7
   Case 3:21-cv-01275-S Document 1-1 Filed 06/03/21                    Page 8 of 14 PageID 12



record for domestic Violence and could not ﬂy to Canada due to a second charge ﬁled against him in

that jurisdiction.

         5.04      Wernke’s behavior also became a safety threat to the passengers. During the summer

of 2020, Plaintiff worked with Captain Wemke seeking approval for op specs for Caribbean ﬂying

with the FAA. Despite passing her portion, Capt. Bradley failed his portion requiring rechecks at a

later date. Aware of deﬁciencies and protocol, Capt. Wemke refused to allow First-Ofﬁcer Gandia to

brief approaches and limited her radio calls endangering the ﬂight path and safety of ground civilians

and aircraft    of intersecting ﬂight routes.

         5.05 Following incidents of endangerment and sexual harassment, Complainant ﬁled a

complaint with the     FAA and with internal HR after complaints to the COO and Chief Pilot were

ignored. This placed Discovery Jets under ofﬁcial investigation. Respondent Discovery Jets

terminated Plaintiff’ s employment in retaliation. Plaintiff was notiﬁed that they were parking her

aircraft despite immediately hiring two new Citation      X pilots.   Plaintiff was told she was ﬁred

because she couldn’t “get along” with the Captain of the ﬂight. Obviously, the reason she could not

“get along” was that he wanted her to acquiesce to his desire to violate FAA safety regulations and

reciprocate his sexual advances.

         5.06      Complainant was discharged from her job in approximately August 2020. She was

informed that no other planes were available for her work and no furlough option was available

despite such offering to all other employees present in the company. Thus, she was treated more

adversely than other pilots.




Plaintiff's Original Petition                                                                  Page 4

                                                                                              APP 8
   Case 3:21-cv-01275-S Document 1-1 Filed 06/03/21                    Page 9 of 14 PageID 13



                                                   VI.

                                              First Count

                                          Texas Labor Code

         6.01     Plaintiff incorporates the foregoing provisions as though set forth herein verbatim.

         6.02     Plaintiff is a female who worked for Defendant as a pilot, and Who engaged in

protected activity under the Texas Labor Code by reporting sexual harassment.

         6.03     Defendant is an “employer” within the meaning of the Texas Labor Code.

Plaintiff j ointly ﬁled a charge of discrimination with the EEOC and TWC, and has since received

a “right to sue letter” and “Notice   of Right to File Civil Action.” Plaintiff ﬁles this action within

within 60 days of her letter from the TWC.

         6.04     Defendant has intentionally discriminated against Plaintiff in the terms and

conditions of her employment by failing to stop reported sexual harassment or conduct a

meaningful investigation. The harassment was severe and pervasive, and Plaintiff reported it in

good faith. The harassment was continuing in nature over a period of time until termination.

         6.05     Defendant then terminated Plaintiff because of her sex and because she engaged

in protected conduct. The male harasser was not disciplined or terminated, as far as Plaintiff is

aware.

         6.06     Such discrimination by Defendant against Plaintiff was intentional. Accordingly,

Plaintiff is entitled to recover damages from Defendant for back pay, front pay, beneﬁts, future

pecuniary losses, including retirement pay, emotional pain and suffering, inconvenience, loss of

enjoyment of life, other non-pecuniary losses and compensatory damages under state law.

Plaintiff is also entitled to recover all costs of court and attomey’s fees.




Plaintiff's Original Petition                                                                    Page 5

                                                                                                 APP 9
  Case 3:21-cv-01275-S Document 1-1 Filed 06/03/21                     Page 10 of 14 PageID 14



                                                   VII.

                                             Jury Demand
         7.01     Plaintiff demands trial by jury of all claims asserted herein.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays                   the Court cite Defendant to


appear and answer this Petition and that on ﬁnal hearing Plaintiff have judgment for the following

categories of relief:

         1)       Judgment for back pay and front pay and all past and future lost beneﬁts against
                  the Company;

         2)      Non-pecuniary damages for mental and emotional distress, loss of enjoyment of
                 life, and inconvenience Plaintiff has experienced and endured as a result of the
                 discriminatory actions of the Company, as well as punitive damages as allowed
                 by law;

         3)       The costs and expenses incurred by Plaintiff in seeking new employment;

        4)        Reinstatement to Plaintiff s job with appropriate injunctive relief to prevent
                  further retaliation and intimidation, or in the alternative, front pay;

         5)       Prejudgment and post-judgment interest at the maximum legal rate;

         6)       Attomey’s fees;

         7)       Experts’ fees;

         8)       All costs of court; and

         9)       Such other and further relief to which Plaintiff may be justly entitled.




Plaintiff's Original Petition                                                                      Page 6

                                                                                              APP 10
  Case 3:21-cv-01275-S Document 1-1 Filed 06/03/21      Page 11 of 14 PageID 15



Dated: April 13, 2021.



                                   Respectfully submitted,

                                   KILGORE & KILGORE, PLLC


                                      By:      /s/ John H. Crouch,   IV
                                            John H. Crouch, IV
                                            SBN 00783906
                                            jhc@kilgorelaw.com

                                      3109 Carlisle
                                      Dallas, Texas   75204-2471
                                      214/969-9099    - Telephone
                                      214/953-0677    - Facsimile

                                      ATTORNEYS FOR PLAINTIFF
                                      TORI GANDIA




Plaintiff’s Original Petition                                               Page 7

                                                                          APP 11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FILED
                                                                                                                                                                                                                                                                                                                                                                                                                                         4/19/2021 1:38 P
                                   Case 3:21-cv-01275-S Document 1-1 Filed 06/03/21 Page 12 of 14 PageID 16    FELICIA PITRE
                                                         CIVIL CASE INFORMATION SHEET                        DISTRICT CLERK
                                                        DC-21-04886                                        DALLAS co. TEXAS
                           CAUSE NUMBER (FOR CLERK USE ONLY):                                                                                                                                                                        COURT (FOR CLERK USE ON”):                                                                                                                                                             ALICIA M ATA DEPUTY

                                 STYLED                      TOP;                                           Gahdiﬂ‘                                    V-   USHC mrWOUS 66,3 LLC
                                                 (e.g., John Smith v. All American Insurance Co; In re Maw Ann J oneh’ln the Matter 0? the Estate of George Jackson)
         A civil         case information sheet must be completed and submitted when an original petition or application is ﬁled to initiate a new civil,
                                                                                                                                              family law, probate, or mental
         health case or when a post-judgment petition for modiﬁcation or motion for enforcement is ﬁled in a family law case. The information should be the best available at
         the time of ﬁling.

        ,iiféofntra'et information for person coiripleting ease information-'sheettv                                                                                 \       Names of parties in case:
                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                        "                         '
                                                                                                                                                                                                                                                                                                                       ‘       -'
                                                                                                                                                                                                                                                                                                                                          Person or’entity completing'shee't'isti                                                                       7~


                                                                                                                                                                                                                                                                                                                                        KIAttorncy for Plaintiff/Petitioner
        Name:                                                                             I
                                                                                                           Email:                                                            Plaintiff(s)/Petitioner(s):                                                                                                                                [IF/'0 Se Plaintiff/Petitioner
                                                                                                                                         ,                                                                                                                                                                                              EITitle lV-D Agcnc y
                                                                                                                                                                                       Ion
                                                                                                              g                                                                                                  .                                             ~



                 Jill/1V1         H. Cromgb 3W                                                                                                                                                                           Gamdmt                                                                                                         DOther:
                                                                                                              )iiC@£119Qr§,iam.(Qm
         Address:                                                                                 _        Telephone:
                                                                                                                                                                                                                                                                                                                                        Additional Parties in Child SuPP ort Case:
          3109 C'OuliSlw‘. 5+.                                                                             zit-an—oeu
                                                                                                                                                                             Defendant(s)/Respondent(s):                                                                                                                                Custodial Parent:
         Cit y /State/Zi p :                                                                               Fax:

                                                                                                                       ’ 37                                                                                                               r
                                                                                                                                                                                                                                 '

                                                                                                                                                                                                i9
                                                                                                                                                                                                                                                           '

                                                                                                                                                                                                                                                                                        éq 3
         b0.““)6              W           752 O             {:1                                            Q. N                     (i
                                                                                                                                             " Ogl‘iq   ,




                                                                                                                                                                              ”1C
                                                                                                                                                                                                                                                                                                                                        Non-Custodial Parent:
                                                                                                                                                                                                                                                                                                                                                                                                                                                             F


                                                                                                                                                                                                                                                                                                                                                                                                                            Exhibit




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 exhibitsticker.com
             ’
                      atuQ                                                                                 State Bar No:

<
                  '
                                                                                                              00           7    mo e                                                                                                                                                                                                    Presumed Father:


                                  ——-...—E-            ..                .. _                 -
                                                                                                                                                                             [Attach additional page as necessary to list all parties]
                                                                                                                                                                                                                                                                                                                                                                                                                                 D       _
          if
                                                                                                  .—              __    __.-_                                  _
                                                                                                                                                                              _.
                                                                                                                                                                                                _-
                                                                                                                                                                                                                                                                   ' _=.__                               _                 .                _-_
                                                                                                                                                                                                                                                                                                                                                  '             .__                _                           '                                        .




    I                 diﬁcartéfeiise’t'yﬁeroﬁidentify the {mist important iSsueiia'tlie ‘caséYséIect only                                                                                  I):               _
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                             _            _.
                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                   _                         __       '_.           _   .
                                                                                                                                                                                                                                                                                                                                                      ._                  .
                                                                                                                                                                                                                                                                                                                                                                              ,'        i.        .
                                                                                                                                                                                                                                                                                                                                                                                                      T:
                                                                                                                                                                                                                                                                                                                                                                                                           4       _   ._                 ____'_- L_.__

                                                                                                                       Civil                                                                                                                                                                                                                      Family Law
                                      ‘                                                                                                            i
                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                      '                                                                                             V   "

                                                                  '
                                                                            '_
                                                                                                                                                                                                                                          _                                                                                                                                              Post-judgment Actions
                                                                                                Injury or Damage                                                         Real Property
                                                ‘




        we                   Contract                                        :
                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                        Marriage Relationship                                                                                               (non-Title lV—D)
         Debt/Calm act                                                                    DAssault/Battery                                                    [Eminent Domain/                                                                                         DAnnulment                                                                                                      DEnforcement
                 EIConsumer/DTPA                                                          DConstruction                                                            Condemnation                                                                                        EIDeelare Marriage Void                                                                                         DModitication—Custody
                 DDebt/Contract                                                           [:IDefamation                                                       [:J Partition                                                                                            Divorce                                                                                                         DModif cat1011~0ther
                 DFraud/Misrepresentation                                                 Malpractice                                                         DQuiet Title                                                                                                     DWith Children
                 DOther Debt/Contract:                                                       EIAccounting                                                     DTrespass to Try Title                                                                                           DNO Childlen                                                                                   WE] Enforcement/Modiﬁcation
                                                                                                  EILegal                                                     DOther Property:                                                                                                                                                                                                         DPaternity
         Foreclosure
                        '         .
                                                                                                  DMedical                                   '                                                                                                                                                                                                                                         DReciprocals (UIFSA)
            CII-lome Equtty—Expedited                                                             CIOther Professmnal
                 [IOther Foreclosure
         DFt'anchise
                                                                                                           Liability:
                                                                                                                                                             7,:
                                                                                                                                                                         .

                                                                                                                                                                     Related to Criminal
                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                             '       ‘                                      “‘             -'
                                                                                                                                                                                                                                                                                                                                                                      _
                                                                                                                                                                                                                                                                                                                                                                                       [:ISupport Order
                                                                                                                                                                                                                                                                                                                                                                                                                             ‘   '   '         ‘-
                                                                                                                                                                                                                                                                                   Other Family Lair
                                                                                                                                                                                                                                                               ‘           "
                                                                                                                                                                                                                                                                           p




         [:Ilnsurance                                                                     DMotor Vehicle Accident                                                          Matters                                                                                                                                                                                                                             {if}
                                                                                                                                                                                                                                                                                                                                                                                        Parent-Child Reia‘tionsiiL
         [:lLandlord/Tenant                                                               DPremises                                                           [TEXPUHCUOH                                                                                                  DEnforce                           Fore1gn                                                                  UAdoption/Adoption With
         DNon-Competition                                                                 Product Liam/1'01                                                   Diudgment Nisi                                                                                                  Judgment                                                                                                       Termination
         DPartnership                                                                         UAsbestos/Silica                                                EINon-Disclosure                                                                                             DHabeas Corpus                                                                                              DChild Protection
         DOther Contract:                                                                     DOther Product Liability                                        DSeizure/Forfeiture                                                                                          ElName Change                                                                                               DChild Suopoﬁ
                                                                                                List Product:                                                 EIWrit of Habeas Corpus—-                                                                                    DProtective Order                                                                                           DCustody or Visitation
                                                                                                             ,                                                     Pie-indictment
                                                                                                                                                              I] Other:
                                                                                                                                                                                                                                                                           [Removal of Disabilities
                                                                                                                                                                                                                                                                             of Minority
                                                                                                                                                                                                                                                                                                                                                                                       DGestational Parenting
                                                                                          DOther Injury or Damage:                                                                                                                                                                                                                                                                     DGraudparent Access
                                                                                                                                                                                                                                                                           UOther:                                                                                                     DParentage/Patemity
                                                                                                                                                                                                                                                                                                                                                                                       DTermination of Parental
                                                                                 '                                                                                                                                                             '
                         _-Em'   loyment:,:'i       '—_I      ,                                       J"                        .
                                                                                                                                    .             210th‘er   Civil                 .                     :                           ;,
                                                                                                                                                                                                                                          I--1||                                                                                                                                             Rights
                                                                                                                                                                                                                                                                                                                                                                                       I] Other Parent-Child:
                                                                        _            ,_                                                                                                                                  _


                                                                                                                                                                                            '        '               ,
                 Dis                                                                          EIAdministrative Appeal                                         EILawyer Dlscmlme
                                                                                              I:IAntitrust/Unfai1                                             [:lPerpetuate Testimony
          Te                                                                                     Competition                                                  [I Securities/ Stock
         DWorkers‘ Compensation                                                               EICode Violations                                               EITonious Interference
         DOther Employment:                                                                   DForeign Judgment                                               El Other:
                                                                                              Dhitellectual Property

         .                    Tax 1:"       "
                                                ‘.‘1                  '.1i                                                                                                                       Probate & Mental Health
        DTaxAppraisal                                                                         Probate/Mlls/Jnresmte Administration                                                                                                        DGuardianship—Adult
             EITax Delinquency                                                                   DDependent Administration                                                                                                                DGuardianship—Minor
             DOther Tax                                                                          [lindependent Administration                                                                                                             [:IMental Health
                                                                                                 DOther Estate Proceedings                                                                                                                DOther:
                                                                                                                                                                                                                 _                                                                                                                                     . i W                                                                                                 ’
        ‘3'Indicate procedure or: remedy; if applicable (may select more than I):                                                                                                           -                                                                                                    -

                                                                                                                                                                                                                                                                                                                                                           -_:'5‘“‘E if" ‘ET'I‘ifif‘E-1"      -

                                                                                                                                                                                                                                                                                                                                                                                                                                             1:: :1:
             DAppeal     f1om Municipal or Justice Court                                                                                         [:IDeclaratory Judgment                                                                                                                             DPrejudgment Remedy
             [:IArbitration-related                                                                                                              E] Garnishment                                                                                                                                      DProtective O1der
             UAttachment                                                                                                                         Dinte1pleader                                                                                                                                       CIReceiver
             El Bill of Review                                                                                                                   1:] License                                                                                                                                CI Sequestration
             CICertiorari                                                                                                                        DMandamus                                                                                                                                  DTemporary Restraining Order/Injunction
             DClass Action                                                                                                                       [IPost                                                                                                                                     DTurnover
                                                                      judgment1"                                                                                                                         ‘                                                                              ' '
        4.fndicatédamages ‘s'ought (rid notseleettfltlsafamily law case):l'.                                                                                                 1LT
                                                                                                                                                                                       '                         ‘
                                                                                                                                                                                                                 411"?       T 3:11-                               -           f
                                                                                                                                                                                                                                                                                   _,
                                                                                                                                                                                                                                                                                         1




                                                                                                                                                                                                                                                                                                 .1_. _ _ ._L‘.
             DLess than $100, 000, including damages of any kind, penalties costs, expenses preiijudgmetit interest and attorney fees
             DLess than $100, 000 and non- moneta1y relief
             CIOver $100, 000 but not more than $200,000                                                                                                                                                                                                                                                                                                                                                   APP 12
             EOver $200,000 but not more than $1,000,000
             DOver $1,000,000
                   Case 3:21-cv-01275-S Document 1-1 Filed 06/03/21                         Page 13 of 14 PageID 17


                    4
                        Instructions for Completing the Texas Civil Case Information Sheet
A civil case information sheet must be completed and submitted when an original petition or application is ﬁled to initiate a new civil,
family law, probate, or mental health case or when a post-judgment petition for modiﬁcation or motion for enforcement is ﬁled in a
family law case. The information should be the best available at the time of ﬁling. If the original petition, application or post-
judgment petition or motion is e-ﬁled, the case information sheet mu'st not be the lead document.

This sheet, required by Rule 78a of the Texas Rules of Civil Procedure, is intended to collect information that will be used for
statistical and administrative purposes only. It neither replaces nor supplements the ﬁlings or service of pleading or other documents
as required by law or rule. The sheet does not constitute a discovery request, response, or supplementation, and it is not admissible at
trial.

The attorney or self-represented (pro se) plaintiff/petitioner ﬁling the case or post-judgment petition or motion should complete the
sheet as follows:

1. Contact information

    a) Contact information for person completing case information sheet. Enter the following information:
         o   name;
         o   address;
         0
             city, state, and zip code;
         o   email address;
         o   telephone number;
         o   fax number, if available;
         o   State Bar number, if the person is an attorney; and
         o
             signature. (NOTE: When a case information sheet is submitted electronically, the signature may be a scanned image or
              “/s/" and the name of the person completing the case information sheet typed in the space where the signature would
              otherwise appear.)

    b) Names of parties in the case. Enter the name(s) of the:
       (NOTE: Ifthe name ofa party to a case is conﬁdential, enter the party ’s initials rather than the party ’s name.)
         o
             plaintiff(s) or petitioner(s);
         o
             defendant(s) or respondent(s); and
         o   in child suppmt oases, additional parties in the case, including the:
               o custodial parent;
               o non-custodial parent; and
               o   presumed father.

             Attach an additional page as necessary to list all parties.

    c) Person or entity completing sheet is. Indicate whether the person completing the sheet, or the entity for which the sheet is
         being completed, is:
         0 an
               attorney for the plaintiff or petitioner;
         0 a
             pro se (self-represented) plaintiff or petitioner;
         o the Title IV-D
                            agency; or
         o other
                  (provide name of person or entity).

2. Case type.                                       .




     Select the case category that best reﬂects the most important issue in the case. You must select only one.

3. Procedure or remedy.
     If applicable, select any   of the available procedures or remedies being sought in the case. You may select more than one.

4. Damages sought.
     Select the damages being sought in the case:
     (NOTE: If the claim is governed by the Family Code, do not indicate the damages sought.)
       o
          only monetary relief of $100,000 or less, including damages of any kind, penalties, costs, expenses, pre-judgment interest
          and attorney fees;
          monetary relief over $100,000 or less and non-monetary relief;
          monetary relief over $ 100,000 but nor more than $200,000;
          monetary relief over $200,000 but less than $1,000,000; or
          monetary relief over $1,000,000.
                                                                                                                           APP 13
                                                                                                                                                    FILED
1   CIT   sos Es                                                                                                      “WP/Efﬂfﬁﬁig
                 Case 3:21-cv-01275-S Document 1-1 Filed 06/03/21                    Page 14 of 14 PageID 18          DISTRICT CLERK
                                                                                                                   DALLAS 00., TEXAS
                                                                                                                 Kayla Buckley DEPUTY


                                                                                                   KILGORE LAW

                                                                                                  John H. Crouch, IV
                                                                                                  Board Certified in
                                                                                                  Labor & Employment Law
                                                                                                  jhc@kilgorelaw.com
                                                                                                  214-379-0811 — direct dial
                                                                                                  214-379-0844 — direct fax




                                                                                                            Exhibit




                                                                                                                               exhibitsticker.com
                                                            April 27, 2021

              Via E-File                                                                                        E
              Dallas Countv District Clerl;
              600 Commerce St. #103
              Dallas, TX 75202


                      Re:      Tori Gandia v. USAC Airways 693,         LLC
                               Case # DC—21-04886

              Dear Whom It May Concern:

                      I am requesting a citation for service to the Secretary of State of case # DC-21-04886 to be

              sent to ihc@kilgorelaw.com and krc@kilgorelaw.com. Please let me know         if you need additional
              information.


                                                                Best regards,

                                                                /$// Jai/wv H. Crowd/v, IV

                                                                John H. Crouch, IV




     Kilgore & Kilgore PLLC 3109 Carlisle Street Dallas TX 75204-1194
     By Appointment 30 Wall Street 8th Floor New York NY 10005-2205




                                                                                                           APP 14
